Name: Commission Regulation (EEC) No 329/91 of 11 February 1991 amending Regulation (EEC) No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 38/ 18 Official Journal of the European Communities 12. 2. 91 COMMISSION REGULATION (EEC) No 329/91 of 11 February 1991 amending Regulation (EEC) No 282/67/EEC on detailed rules for intervention for oil seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 24a (3) thereof, Whereas Article 24a of Regulation No 136/66/EEC provides that the intervention price for 'double zero' colza and rape seed is to be increased by a supplement ; whereas the glucosinolate content of the seed should be the criterion on which the definition of 'double zero' should be based ; Whereas the glucosinolate content of 'double zero' colza or rape seed is specified but the moisture level at which this should be recorded in not specified ; whereas this moisture level should be the same as that specified for standard quality colza or rape seed ; Article 1 In Article 3 (4) of Commission Regulation No 282/ 67/EEC (3) the following is added to the end of the first and third sentences : '(expressed at a moisture content of 9 %).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . O OJ No L 353, 17. 12 . 1990, p. 23. (3) OJ No 151 , 13 . 7. 1967, p . 1 .